IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: TORREY FREDERICK MOTION           : No. 626 MAL 2018
FOR RETURN OF PROPERTY                   :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: TORREY FREDERICK            : the Order of the Commonwealth Court


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of April, 2019, the Petition for Allowance of Appeal is

DENIED.